Case 1:20-cv-00314-TFM-N Document 4 Filed 06/10/20 Page 1 of 2      PageID #: 15




   IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JAMES McCONICO, JR.,       )
                           )
     Plaintiff,            )
                           )                     CIVIL ACTION NO.
     v.                    )                       2:20cv302-MHT
                           )                            (WO)
MARY COOK, Warden, et al., )
                           )
     Defendants.           )


                             OPINION AND ORDER

       This    lawsuit         is     before     the       court     on    the

recommendation of the United States Magistrate Judge

that    the    case     be    transferred      to    the    United     States

District      Court   for      the    Southern      District   of     Alabama

pursuant      to   28        U.S.C.    § 1404(a).           There    are     no

objections to the recommendation.                   After an independent

and de novo review of the record, the court concludes

that the magistrate judge’s recommendation should be

adopted.

       Accordingly, it is ORDERED as follows:

       (1) The magistrate judge's recommendation (doc. no.

3) is adopted.
Case 1:20-cv-00314-TFM-N Document 4 Filed 06/10/20 Page 2 of 2    PageID #: 16




     (2) This case is transferred to the United States

District    Court     for   the   Southern        District   of     Alabama

pursuant to 28 U.S.C. § 1404(a).

     The    clerk     of    the    court     is    DIRECTED       to    take

appropriate steps to effect the transfer.

     This case is closed in this court.

     DONE, this the 10th day of June, 2020.

                               /s/ Myron H. Thompson
                            UNITED STATES DISTRICT JUDGE
